DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I an species 1A, 2A and 3A (claims 1, 2, 4, 6, 9-12 in the reply filed on 7/13/2022 is acknowledged.  The traversal is on the ground(s) that any of group if claims and species would encompass a serach for the subject matter of the remaining claims and species.  This is not found persuasive because the two groups are classified in different class which would require separate searches.  The species are drawn to different process steps and would require a search for each step.  This would be a burden for the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 9, 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ashizawa et al. (JP61-86086A from IDS).

Regarding claim 1, Ashizawa discloses a method of friction welding a first component 17 to a second component 18, the method comprising the steps of: 5rotating the first component relative to the second component about a rotation axis (figure 1); and bringing the first component into contact with the second component; wherein, while the first component and the second component are in contact, a first average force is applied during a first stage of the friction welding process and a second 10average force is applied during a second stage of the friction welding process; and the second average force is different from the first force (figures 1-3).  
Regarding claim 2, Ashizawa discloses that the second average force is greater than the first average force (figure 2).  
Regarding claim 4, Ashizawa discloses that the force applied changes at a constant rate during 20the second stage (figure 2).  
Regarding claim 6, Ashizawa discloses that the initiation and/or termination of the second stage is dependent on the position of the first component relative to the second component in a direction parallel to the rotation axis (abstract, figure 2, pages 1-3)).  
Regarding claim 9, Ashizawa discloses that the second stage is initiated after the first component has stopped rotating relative to the second component (pages 1-4, abstract, figure 2).  
Regarding claim 12, Ashizawa discloses that the rotation speed of the first component relative to the second component decreases during the first stage.  This happens when the rotation is stopped (pages 1-4, abstract, figure 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa et al. (JP61-86086A from IDS) as applied to claim 1 above, and further in view of Bray et al. (2018/0029157 from IDS).
Regarding claim 10, Ashizawa does not disclose that a contact surface of at least one of the first 10component and the second component comprises a tapered region that is at least partially incorporated into the weld.  However, Bray discloses friction welding two components together with rotary friction welding wherein the first component and the second component have tapered regions.  To one skilled in the art at the time of the invention it would have been obvious to choose a shape suitable for the welding process. A change in shape is not novel.  Furthermore, Bray discloses that the tapered surface helps with cleaning of the interface and helps control rotation of the weld interface (paragraph 0088, figure 4).
Regarding claim 11, Bray does not specifically disclose that the initiation of the second stage takes place before the tapered region is fully incorporated into the weld.  However, it would have been obvious to one skilled in the art at the time of the invention that the second stage takes place before the tapered region is fully incorporated because it would consume too much workpiece material if the second stage is after the tapered region is consumed.  This would prevent the workpiece from becoming too small and any material from being unnecessarily wasted.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735